190 S.W.3d 445 (2006)
STATE of Missouri, Respondent,
v.
Charles LANE, Jr., Appellant.
No. WD 64822.
Missouri Court of Appeals, Western District.
March 28, 2006.
Motion for Rehearing and/or Transfer Denied May 2, 2006.
Application for Transfer Denied May 30, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang and Karen L. Kramer, Assistant Attorneys General, Jefferson City, MO, for Respondent.
Ruth B. Sanders, Appellate District Defender, Kansas City, MO, for Appellant.
Before SPINDEN, P.J., and HOWARD and HOLLIGER, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 2, 2006.


*446 Order
PER CURIAM.
Charles Lane, Jr. ("Lane") appeals from a conviction following a jury trial in the Circuit Court of Jackson County for murder in the first degree in violation of section 565.020 and armed criminal action in violation of section 571.015. Lane argues two points on appeal. In Point I, Lane argues the trial court erred in overruling his motion for mistrial when, during the State's closing argument, the prosecutor responded to a comment made by Lane by twice stating "now he speaks" because the prosecutor's comments violated Lane's right to remain silent by bringing Lane's failure to testify to the jury's attention. In Point II, Lane argues the trial court erred in overruling his motions for acquittal at the close of the State's evidence and at the close of all evidence, in entering judgments of conviction, and in sentencing him for murder in the first degree and armed criminal action, because the State's evidence did not establish beyond a reasonable doubt that Lane caused his wife's death after deliberation upon the matter.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).